Citation Nr: 1018327	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to December 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for diverticulitis and which established service 
connection for PTSD, initially evaluated as 10 percent 
disabling.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal. Id. 
Thus, even though the evaluation for PTSD was increased to 30 
percent pursuant to a December 2007 rating, the issue remains 
in appellate status.

In October 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected PTSD is manifested by depression, 
anxiety, and sleep impairment; but not by a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.   


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in August 
and September 2006, before the original adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  Nevertheless, the August and 
September 2006 notices included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.  VA's notice duties have been fulfilled.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for increased initial 
rating, and the duty to assist requirements have been 
satisfied.  VA treatment records dated from April 2006 
through July 2009 were obtained and associated with the 
claims folder.  VA examinations were performed in 2007 and 
2009 in order to obtain medical evidence as to the extent of 
the claimed disability.  The VA examinations are adequate for 
rating purposes.  The examination reports contain a 
discussion of the Veteran's history, subjective complaints, 
and pertinent clinical findings.  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v . West, 12 Vet. App. 
119 (1999).

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  A GAF score of 41-50 is illustrative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

Analysis

In the present case, the Veteran contends that his PTSD is 
more severe than the current 30 percent rating indicates.  In 
particular, he complains of anxiety, depression, and poor 
sleep.  In September 2008, he testified that he had problems 
with anger, depression and poor sleep.  He indicated that he 
was able to go to church each week and go to the Knights of 
Columbus about 3 times a month.  He noted that his PTSD 
symptoms were about the same as when the 30 percent rating 
was established.

During the current appeal, the Veteran has undergone two VA 
psychiatric examinations.  In addition, he occasionally 
receives outpatient treatment.  The symptoms shown at these 
VA examinations and the outpatient treatment sessions 
conducted during the current appeal are not supportive of a 
rating greater than the currently-assigned 30 percent 
evaluation for any portion of the appeal period.  
Specifically, the multiple psychiatric evaluations that the 
Veteran underwent during the current appeal reflect his 
complaints of nightmares, depression, and poor sleep.  Of 
note, the psychiatric evaluations have not demonstrated 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 2007 VA examination indicated that the Veteran reported 
current symptoms of sadness, irritability, poor sleep, and 
avoidance.  At that time speech was noted to have mildly 
decreased rate, volume, and tone.  Mood was mildly depressed 
with mild constriction of affect.  The examiner also noted 
that the Veteran's cognition, insight, and judgment were 
intact, and that he denied hallucinations and suicidal and 
homicidal ideation.  A VA examination conducted in August 
2009 indicated that the Veteran has normal affect, 
spontaneous and clear speech, no panic attacks, normal 
remote, recent, and immediate memory, and average 
intelligence.  The examiner also noted that the Veteran 
understands the outcome of his behavior, understands that he 
has a problem, and interprets proverbs appropriately.  

The Board acknowledges that a VA examiners have reported the 
Veteran's depressed mood and other PTSD symptoms including 
re-experiencing the traumatic event, avoidance of stimuli 
associated with the trauma, and sleep disturbances.  The 2009 
VA examiner also answered yes regarding whether the Veteran 
has total occupational and social impairment due to PTSD 
signs and symptoms.  However, the symptoms reported were 
nightmares, vivid dreams, anxiety, and insomnia.  The 2007 VA 
examiner reported that the Veteran is active with his church 
and in many activities.  In addition, according to the 2009 
VA examination, the Veteran was functioning quite well and 
handles his usual activities with positive mood.  Further, 
the PTSD symptoms were noted to be intermittent and mild by 
the 2007 examiner, and said to occur twice a month and last 
only for a few minutes by the 2009 examiner.  The Veteran has 
not been shown to have psychiatric symptomatology which more 
nearly approximates the criteria for a 50 percent rating.

It bears emphasis that an examiner's classification of the 
level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment. 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  The Board notes that GAF scores 
reported by the VA examiners were 65 and 70.   Additionally, 
VA treatment records dated in August 2007 and March 2008 
indicate GAF scores of 65.  As noted above, scores in these 
ranges reflect mild symptoms.  These score are entirely 
consistent with symptoms that would produce no more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
Board notes one GAF score of 60 on a May 2007 VA treatment 
report, indicating moderate impairment.  However, this 
appears to be an isolated manifestation as the Veteran's 
overall disability picture and his impairment of function (to 
include depressed mood, anxiety, and sleep impairment) do not 
more nearly approximate the criteria for a 50 percent rating.  

The Board finds that there is no basis for a "staged" 
rating.  Rather, the symptomatology shown upon examinations 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
rating.

The Veteran's PTSD disability is much more closely covered by 
the 30 percent criteria.  He experiences a depressed mood, 
anxiety, and chronic sleep impairment.  The Board finds, 
therefore, that entitlement to an evaluation in excess of 30 
percent for the Veteran's PTSD is not warranted, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  It is also noted 
that there is no evidence of any hospitalization or 
interference with employment related to the service-connected 
PTSD.

Here, the rating criteria for the disability reasonably 
describes the Veteran's disability level and symptomatology.  
For this reason, the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied.  


REMAND

The Board notes that the Veteran was denied entitlement to 
service connection for diverticulitis in the rating decision 
on appeal based, in part, on a conclusion that there was no 
evidence of a current disability.  However, there are 
gastrointestinal findings of record during the appeal period.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, 
in a recent decision the United States Court of Appeals for 
Veterans Claims (Court), addressed the scope of a claim in 
regard to a claimed disability in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons the Court held that, in 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; symptoms described; and 
the information submitted or developed in support of the 
claim. Id. at 5.

The Veteran has asserted that he has diverticulitis which is 
due to his service-connected PTSD.  There is evidence of 
post-service diagnosis of a gastrointestinal disorder.  VA 
treatment records show diagnoses of diverticulosis, irritable 
colon, and irritable bowel syndrome.  In light of the Court's 
decision in Clemons, the Board has re-characterized the 
"gastrointestinal" issue on appeal as entitlement to 
service connection for a gastrointestinal disorder.  This 
will provide the most favorable review of the Veteran's claim 
in keeping with the Court's holding in Clemons.

In that regard, an additional opinion, and examination, if 
necessary, will be required to clarify the diagnoses of the 
Veteran's gastrointestinal disorder and to determine whether 
any such disorder is medically related to the Veteran's 
service-connected PTSD.

According to a January 2010 VA examination report, the 
examiner reported that the Veteran does not have 
diverticulitis, but likely has irritable bowel syndrome that 
did not start during service.  The examiner further noted 
that the Veteran has flare-ups of abdominal pain likely 
secondary to his PTSD.  However, no opinion was given 
regarding whether any current irritable bowel syndrome is 
related to his service-connected PTSD.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9 
(2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that Veteran's claims folder should be reviewed 
by the examiner who prepared the January 2010 VA 
gastroenterology examination report (or a suitable substitute 
if that examiner is unavailable), for the purpose of 
preparing an addendum that addresses the current nature and 
etiology of any current gastrointestinal disorder, to include 
whether any such disorder is related to the Veteran's 
service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Transfer the Veteran's claims folder to 
the January 2010 VA examiner to identify 
whether any gastrointestinal disorder 
exists and, if so, the exact nature and 
etiology of such.  If further examination 
of the Veteran is deemed advisable by the 
examiner to assist in forming his opinion, 
such examination should be scheduled.

The examiner is also asked to provide an 
opinion, without resort to speculation, as 
to whether it is at least as likely as not 
that the Veteran's gastrointestinal 
disorder is proximately due to or caused 
by his PTSD or, if not, whether the 
underlying gastrointestinal disorder 
itself, as contrasted with mere symptoms, 
has worsened due to or the result of the 
Veteran's service-connected PTSD.  The 
examiner should also be advised that 
temporary or intermittent flare-ups of a 
disease are not sufficient to be 
considered as "aggravation" for VA 
purposes.  Should the examiner conclude 
that any current gastrointestinal disorder 
is aggravated by the PTSD, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

If the 2010 VA examiner is not available, 
the Veteran should be afforded an 
additional VA examination by another 
appropriate VA examiner, with 
specialization in gastrointestinal 
disorders, in order to more accurately 
determine the exact nature and etiology of 
any gastrointestinal disorder.

The claims folder should be made available 
to the examiner for review before the 
final examination report is completed and 
document that such review was completed. 
Any special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

2. After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


